SWING, J.
We think that the court of common pleas had no power to render a judgment for $6,500, on June 13, 1907.
Section 5034 Rev. Stat., provides that, “when the action is for the recovery of money only, there shall be endorsed on the writ the amount to be stated in the precipe, for which, with interest, judgment will be taken if the defendant fail to answer, and if the defendant fail to appear, judgment shall not be rendered for a larger amount, and the costs.”
In this case the amount endorsed on the summons was $5,900. The court was- without jurisdiction to render judgment for an amount greater than was endorsed on the summons, Rosebrough v. Ansley, 35 Ohio St. 107; and this could not be cured by an offer to remit.
The action of the court in setting this judgment aside at a subsequent term was right.
Giffen and Smith, JJ., concur.